         Case 1:21-mj-00099-RMM Document 23 Filed 05/27/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :      Case No.: 21-mj-00099
               v.                           :
                                            :
RILEY WILLIAMS                              :
                                            :
                          Defendant.        :

                                 NOTICE OF APPEARANCE

       The United States of America, through undersigned counsel, hereby informs the Court

that Trial Attorney Danielle Rosborough is entering her appearance in the above-captioned

matter as counsel for the United States.

                                                   Respectfully submitted,

DATED: May 27, 2021                                CHANNING D. PHILLIPS
                                                   Acting United States Attorney
                                                   DC Bar No. 415793

                                            By:    /s/ Mona Sedky
                                                   Mona Sedky
                                                   D.C. Bar 447968
                                                   Special Assistant United States Attorney
                                                   555 4th Street, N.W.,
                                                   Washington, D.C. 20530
                                                   202-514-1138
                                                   Email: mona.sedky2@usdoj.gov

                                                   /s/ Danielle Rosborough
                                                   Danielle Rosborough
                                                   D.C. Bar No. 1016234
                                                   Trial Attorney, National Security Division
                                                   United States Department of Justice
                                                   950 Pennsylvania Avenue, NW
                                                   Washington, D.C. 20004
                                                   202-514-0073
                                                   Danielle.Rosborough@usdoj.gov
